DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aircraft with two double-wheel inclined wheel carriages (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75(i)).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Appleberry US 5,088,662 alone, or alternately in view of the Boeing Vertol CH-46 Sea Knight (hereafter CH-46).
Regarding claim 1, Appleberry teaches an aircraft having 
an airframe, the aircraft having at least one undercarriage, wherein the at least one undercarriage comprises 
at least one inclined wheel undercarriage 10, the inclined wheel undercarriage having an undercarriage leg 14 carrying at least one axle 20, the at least one axle carrying at least one wheel 12, the at least one wheel not being in contact with any other wheel, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the airframe on the 

    PNG
    media_image1.png
    366
    450
    media_image1.png
    Greyscale

Figure 1- Appleberry Figure 1
Appleberry does not explicitly teach that the aircraft is a rotorcraft carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion, however the examiner is taking official notice that rotorcraft are well-known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear of Appleberry by using it on a rotorcraft in order to obtain all the benefits of the device in conjunction with vertical takeoff and landing capabilities.
Alternatively, CH-46 teaches a rotorcraft carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion, the rotorcraft having at least one undercarriage, the undercarriage having an undercarriage leg carrying at least one axle, the at least one axle carrying at least one wheel, the at least one wheel not being in contact with any other wheel, the at least one wheel comprising at least two 
Regarding claim 2, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 1.  Appleberry also teaches that the at least one wheel 12 rotates in a rolling plane, and the rolling plane presents an angle of inclination θ relative to the ground when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, but does not teach that the angle of inclination is in the range 65 degrees to 85 degrees relative to the ground.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the inclination to whatever angle was desired in order to achieve the desired breaking and stability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 1.  Appleberry also teaches for the undercarriage leg 14 having a center of gravity that is located at a location when the at least one wheel touches the ground during a landing, for a vertical plane XZ passing through the location and orthogonal to a pitching axis Y of the rotorcraft when the rotorcraft is not turning on the ground, for a first distance lying orthogonally between a top of the at least one wheel 12
Regarding claim 4, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 3.  Appleberry does not teach that the second distance is greater than the first distance, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the inclination angle of the axle in order to allow alternate placement or operation of the actuation system, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 5, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 1.  Appleberry also teaches that for a first length lying transversely between two respective tops of the at least two wheels 12, and for a second length lying between two respective surfaces of the at least two wheels in contact with the ground, the second length is different from the first length, the first length and the second length being non-zero.
Regarding claim 6, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 5.  Appleberry does not teach that the second length is greater than the first length, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the inclination angle of the axle in order to allow alternate placement or operation of the actuation system, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 7, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 1.  Appleberry also teaches that the at least one wheel has an inflated tire 34.
Regarding claim 8, Appleberry alone or in view of CH-46 teaches the invention as claimed as detailed above with respect to claim 1.  Appleberry and CH-46 also teach 10 comprises a plurality of undercarriages, with each of the plurality of undercarriages including at least one inclined wheel undercarriage.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the Boeing Vertol CH-46 Sea Knight (hereafter CH-46) in view of Parisano US 1,049,521.
Regarding claim 1, CH-46 teaches a rotorcraft carrying at least one rotor that contributes to providing the rotorcraft with lift and/or propulsion, the rotorcraft having at least one undercarriage, the undercarriage having an undercarriage leg carrying at least one axle, the at least one axle carrying at least one wheel, the at least one wheel not being in contact with any other wheel, the at least one wheel comprising at least two wheels arranged transversely on either side of the undercarriage leg.  
CH-46 does not teach that the undercarriage is an inclined wheel undercarriage, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage.  Parisano teaches an aircraft having at least one undercarriage, wherein the at least one undercarriage comprises at least one inclined wheel undercarriage, the inclined wheel undercarriage having an undercarriage leg carrying at least one axle, the at least one axle 13 carrying at least one wheel 22, the at least one wheel not being in contact with any other wheel, the at least one wheel presenting non-zero camber when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear of CH-46 by inclining the wheels as taught by Parisano in order to “insure a safe and secure resistance to the sideways thrust to which these supporting wheels are very usually subjected in practice” (page 1, lines 79-83).
Please note that Parisano teaches that the outer wheel are inclined, and the CH-46 landing gear undercarriages have two outer wheels.  As such, both wheels would be St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 1.  Parisano also teaches that the at least one wheel 22 rotates in a rolling plane, and the rolling plane presents an angle of inclination relative to the ground when the at least one wheel touches the ground and independently of forces exerted by the airframe on the inclined wheel undercarriage, but does not teach that the angle of inclination is in the range 65 degrees to 85 degrees relative to the ground.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the inclination to whatever angle was desired in order to achieve the stability or side load resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 1.  As modified, for the undercarriage leg having a center of gravity that is located at a location when the at least one wheel touches the ground during a landing, for a vertical plane passing through the location and orthogonal to a pitching axis of the rotorcraft when the rotorcraft is not turning on the ground, for a first distance lying orthogonally between a top of the at least one wheel and the vertical plane, and for a second distance lying between the vertical plane and a surface of the at least one wheel in contact with the ground, the second distance is different from the first distance.
Regarding claim 4, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 3.  Parisano also teaches that the second distance is greater than the first distance.
Regarding claim 5, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 1.  As modified, for a first length lying transversely between two respective tops of the at least two wheels, and for a second length lying between two respective surfaces of the at least two wheels in contact with the ground, the second length is different from the first length, the first length and the second length being non-zero.
Regarding claim 6, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 5.  Parisano also teaches that the second length is greater than the first length.
Regarding claim 7, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 1.  CH-46 also teaches that the at least one wheel has an inflated tire.  If applicant disagrees, then it would have been an obvious substitution of functional equivalents to substitute an inflated tire for a solid or any other type of tire in order to achieve the desired balance of grip and maintenance, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 8, CH-46 and Parisano teach the invention as claimed as detailed above with respect to claim 1.  CH-46 also teaches that the at least one undercarriage comprises a plurality of undercarriages, with each of the plurality of undercarriages including at least one inclined wheel undercarriage (as modified).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC BURGESS/Primary Examiner, Art Unit 3647